HOOK, Circuit Judge.
Blackwell was convicted of introducing intoxicating liquor from outside the state of Oklahoma into that part of the state which was formerly Indian Territory. Act March 1, 1895, c. 145, 28 Stat. 693. B-ut two grounds are urged for a reversal of the sentence:
[1-3] First. That the court erred in allowing Welch, a witness for the government, to answer a question as to what defendant’s business was about the time of his arrest. He answered that defendant was engaged in hauling whisky. But the question was proper. Moreover, the objection was merely that it was incompetent, irrelevant, and immaterial. Finally, on cross-examination the witness testified that all he meant was that defendant was engaged in hauling whisky the day he was caught, and that was true, as defendant admitted.
[4] Second. It is contended that there was not sufficient evidence to convict. We think there was substantial evidence that defendant got the whisky described, 192 quarts and a five-gallon cask, at Coffeyville, Kan., instead of at South Coffeyville, Old., and that therefore there was an introduction from outside the state, instead of a mere hauling within its borders. The jury were warranted in believing this from the facts and circumstances developed in the testimony of the government’s witnesses, as against the claim of the defendant that he got the whisky at the hamlet of South Coffeyville.
The sentence is affirmed.